DETAILED ACTION
Allowable Subject Matter
Claims 1-15 & 21-25 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
To elaborate briefly on the above, this case is a CON of previously allowed SN-15/194,631.  That case had 3 different allowed independents and three different reasons for Allowance.  In the instant case, the Applicant has taken those 3 different sets of allowable subject matter and mixed and matched them into 3 new independent claims (1, 8 & 21).  Hence, new claims are allowable for very similar reasons as to those as in parent case, while being sufficiently different from parent case, that Examiner is not comfortable to argue double-patenting.
Hence, claim 1 is indicated as allowable, since it requires absence of “layer to be etched” in FIG. 4 of Alba reference (best prior art; this is what limitations “direct contact” require; Examiner also cannot easily argue that that portion is “obvious to modify”).  The claim also recites “wet bonding” process, and a further requires that “exposing … to plasma” is done after the bonding.
Claim 8 is indicated as allowable, because it also requires “direct contact”.  Overall, claim 1 is very similar to claim 1, just worded very differently, and emphasizes different elements.
Claim 21 is indicated as allowable, because it also requires “direct contact”.  In addition it recites use of “digital mirror array”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
11/06/2021
/MOUNIR S AMER/Primary Examiner, Art Unit 2894